


PURCHASE AGREEMENT
This Purchase Agreement (this “Agreement”) is made as of June ___, 2013 (the
“Effective Date”), by and between DubLi, Inc., a Nevada corporation (the
“Company”), with a principal business address of 5200 Town Center Circle, Suite
601, Boca Raton, Florida 33486, and _____________________, an individual having
a residential address as set forth on the signature page hereof (the
“Purchaser”).


RECITAL


The Purchaser desires to purchase from the Company, and the Company desires to
sell to the Purchaser, that number of shares (the “Securities”) of common stock,
par value $0.001 per share (“Common Stock”), set forth on the signature page
hereof at a purchase price per Share of $0.10 (the “Per Share Purchase Price”).


AGREEMENT


NOW, THEREFORE, the parties agree as follows:


1.    Purchase and Sale; Certain Terms and Procedures.
(a)    The Purchaser hereby purchases from the Company, and the Company hereby
sells to the Purchaser, the Securities at the Per Share Purchase Price.


            (b)    The aggregate purchase price for the Securities purchased
hereunder shall be the product of (i) the number of Securities and (ii) the Per
Share Purchase Price (the “Purchase Price”). The Purchase Price shall be paid
(i) in cash, (ii) by cancellation of indebtedness owed by the Company to the
Purchaser, or (iii) a combination thereof, as set forth on the signature page
hereof. The portion of the Purchase Price payable in cash, if any, shall be paid
simultaneously with the execution and delivery of this Agreement by the
Purchaser via check or money order payable to the order of the Company (or via
wire transfer of funds in accordance with instructions provided by the Company).


(c)    Upon closing of the transactions contemplated by this Agreement and
subject to the Company’s actual receipt of payment in full of the Purchase
Price, the Company shall issue and deliver to the Purchaser a stock certificate
representing the Securities. In the event that the Company issues shares of
Common Stock to the Purchaser pursuant to this Agreement, but the Purchaser
fails to deliver payment to the Company (whether due to a check returned for
insufficient funds or otherwise), then, to the extent that such shares of Common
Stock are not paid for, such shares of Common Stock (and any certificates
therefor) shall for all purposes be deemed unissued, cancelled and void, and
upon the Company’s request the Purchaser shall promptly return and deliver to
the Company any stock certificates for such unissued shares of Common Stock.


2.    Representations, Warranties, Acknowledgements and Agreements of the
Purchaser. The Purchaser hereby represents, warrants, acknowledges and agrees as
follows:



DM3\2561151.3

--------------------------------------------------------------------------------




(a)    If the Purchaser resides outside of the United States, the Purchaser
represents and warrants that the purchase of the Securities does not constitute
a violation of any securities, currency exchange or other laws or regulations of
the jurisdictions where such Purchaser resides. The Purchaser acknowledges that
he is solely responsible for ascertaining compliance with the foregoing.
(b)    The Purchaser must bear the economic risk of the acquisition of the
Securities for the foreseeable future because the offer and sale of the
Securities is not registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any applicable state securities laws. The Purchaser
understands that the sale of the Securities is intended to be exempt from
registration under the Securities Act by virtue of Regulation D and/or
Regulation S (“Regulation S”) promulgated thereunder, based, in part, upon the
representations, warranties and agreements of the Purchaser contained in this
Agreement.
(c)    Neither the Securities and Exchange Commission nor any state securities
commission has approved any of the Securities or passed upon or endorsed the
merits of the sale of the Securities by the Company.
(d)    The Purchaser is aware that none of the Securities may be sold,
hypothecated or otherwise disposed of unless such transfer of the Securities is
subsequently registered under the Securities Act and applicable state securities
laws or unless counsel (satisfactory to the Company) renders an opinion
(satisfactory to the Company) that registration under the Securities Act and any
applicable state securities laws is not required. The Company has not agreed to
make available an exemption from the registration requirements of the Securities
Act for resale of any of the Securities and is under no obligation to register
any of the Securities under the Securities Act or any state securities laws.
(e)    The Purchaser will not engage in any hedging transactions with regard to
the Shares, unless in compliance with the Securities Act.
(f)    The Purchaser confirms that the Securities were not offered to the
Purchaser by any means of general solicitation, publication, or general
advertising, and except as expressly set forth in Section 3 hereof, the
Purchaser has not received any representations, warranties or written
communications with respect to the offering of the Securities.
(g)    The Purchaser acknowledges and understands that the certificates
representing the Securities to be purchased by the Purchaser will bear, by
imprint or endorsement, appropriate legends reflecting the status of the
Securities under the Securities Act and applicable state securities laws.
(h)    The Purchaser meets the requirements of at least one of the Purchaser
Suitability Standards set forth on Annex A attached hereto. The Purchaser has
marked thereon which of such suitability standards is applicable to the
Purchaser. The Purchaser shall furnish any additional information requested by
the Company to assure compliance with applicable federal and state securities
laws in connection with the purchase and sale of the Securities.
(i)    If the Purchaser has checked the box on Annex A indicating that the
Purchaser is not a “U.S. person” (as defined in Annex A) and the Purchaser is
not an “accredited investor,” then the Purchaser represents that (i) upon
consummation of the transactions contemplated

2
DM3\2561151.3

--------------------------------------------------------------------------------




by this Agreement, the Purchaser will be the sole record and beneficial owner of
the Securities; (ii) the Purchaser has not pre-arranged any sale, disposition or
other transfer of all or any portion of (or any interest in) the Shares with any
person or entity in the United States, nor does the Purchaser have any plans to
do same; (iii) the Purchaser is outside the United States as of the date of the
execution and delivery of this Agreement and the issuance of the Securities
hereunder; (iv) the Purchaser has no present intention to sell or otherwise
transfer the Securities (or any interest therein) except in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act,
or pursuant to an available exemption from registration under the Securities
Act; (v) the Purchaser understands and acknowledges that the Company is
required, pursuant to Rule 903 of Regulation S, to refuse to register the
transfer of any of the Shares (or any interest therein) that are not transferred
pursuant to a registration statement under the Securities Act or pursuant to an
available exemption from registration under the Securities Act, in all cases
subject to compliance with Regulation S; (vi) the Purchaser will not, directly
or indirectly, or through one or more intermediaries, maintain any short
position in the Shares during the “Distribution Compliance Period” (as defined
in Regulation S); and (vii) the Purchaser confirms that the Company has not
engaged in any “directed selling efforts” or “publication,” as such terms are
defined in Regulation S, with respect to the Securities.
(j)    The Purchaser has adequate means of providing for its current financial
needs and possible personal contingencies and has no need for liquidity in its
investment in the Securities. The Purchaser is able to bear the complete loss of
the entire Purchase Price.
(k)    The Purchaser has such knowledge and experience in business, financial
and investment matters so that the Purchaser is capable of evaluating the merits
and risks of an investment in the Securities.
(l)    The Purchaser has had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Company
concerning the Company and the sale of the Securities and all such questions
have been answered to the full satisfaction of the Purchaser.
(m)    The Purchaser has had access to and has carefully reviewed such financial
and other information concerning the Company and the Securities as the Purchaser
desires to review, and, due to the Purchaser’s connection to the Company is
otherwise well-informed regarding the Company, and its current and proposed
business and financial condition. The Purchaser hereby certifies and
acknowledges that Purchaser understands all such materials related to the
Company and this Agreement. To the full satisfaction of Purchaser, the Purchaser
has been furnished any materials the Purchaser has requested relating to the
Company and the sale of the Securities. The Purchaser has, to the extent the
Purchaser believes such discussion necessary, discussed with the Purchaser’s
professional legal, tax, accounting and financial advisers the suitability of an
investment in the Securities for the Purchaser’s particular tax and financial
situation and has determined that the Securities being purchased are a suitable
investment for the Purchaser. The Purchaser is not relying upon any information,
representation or warranty by the Company or any of its agents in determining to
consummate the transactions contemplated by this Agreement and is relying on the
Purchaser’s own examination of the Company and the terms of this Agreement,
including the merits and risks involved, in making its investment decision.

3
DM3\2561151.3

--------------------------------------------------------------------------------




(n)    An investment in the Company is highly speculative and involves a risk of
loss of the entire investment and no assurance can be given of any income from
such investment. THE PURCHASER HEREBY ACKNOWLEDGES AND CONFIRMS THAT THE
PURCHASER HAS CAREFULLY CONSIDERED THE RISKS AND UNCERTAINTIES INVOLVED IN
INVESTING IN THE SECURITIES BEFORE MAKING AN INVESTMENT DECISION TO PURCHASE THE
SECURITIES.
(o)    The Purchaser has taken no action, which would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.
(p)    The Purchaser has all requisite legal capacity to acquire and hold the
Securities and to execute, deliver and comply with the terms of this Agreement.
The execution and delivery by the Purchaser, and compliance by the Purchaser
with, this Agreement does not conflict with, or constitute a default under, any
instruments governing the Purchaser, any law, regulation or order, or any
agreement to which the Purchaser is a party or by which the Purchaser is bound.
The Agreement has been duly executed by the Purchaser and constitutes the legal,
valid and binding agreement of the Purchaser, enforceable against the Purchaser
in accordance with its terms.
(q)    The Purchaser’s domicile is at the address set forth on the signature
page hereof.
(r)    The Purchaser acknowledges that the Company is entitled to rely upon this
Agreement and the representations and warranties contained herein and is
irrevocably authorized to produce this Agreement or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
3.    Representations, Warranties, Acknowledgments and Agreements of the
Company. The Company hereby represents, warrants, acknowledges and agrees as
follows:
    (a)    The Company is a corporation duly incorporated and validly existing
in good standing under the laws of the State of Nevada, and has the requisite
corporate power and authority to own its properties and to carry on its business
as now being conducted. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the entity,
if any, taken as a whole, or (ii) the authority or ability of the entity to
perform its obligations under the this Agreement.
    (b)    The Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Company. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its

4
DM3\2561151.3

--------------------------------------------------------------------------------




terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
    (c)    The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Company’s Articles of Incorporation or Bylaws, as amended through the date
hereof, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
    (d)    The Securities have been duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all liens and encumbrances, other than
restrictions on transfer under applicable securities laws. The Company has
reserved from its duly authorized capital stock the shares of Common Stock to be
sold pursuant to this Agreement.
    (e)    No brokerage or finder’s fees or commissions are or will be payable
by the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other person with respect to the transactions
contemplated by this Agreement.
4.    Indemnification by Purchaser. The Purchaser shall indemnify and hold
harmless the Company and each of its officers, directors, managers, controlling
persons, employees, agents, affiliates, successors and assigns and any person
acting on behalf of any of them (each a “Company Indemnified Party”), who is or
may be a party or is or may be threatened to be made a party to any threatened,
pending or completed action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, by reason of, arising from or in
respect of the Purchaser’s breach or violation or threatened breach or violation
of this Agreement (including, without limitation, any representations,
warranties or covenants contained herein or therein) against any and all losses,
liabilities and expense incurred by the Company or any other Company Indemnified
Party, including, but not limited to, attorneys’ fees, judgments, fines and
amounts paid in settlement.
5.    Indemnification by Company. The Company shall indemnify and hold harmless
the Purchaser and each of the Purchaser’s heirs, executors, administrators,
successors, legal representatives, and permitted assigns (each a “Purchaser
Indemnified Party”), who is or may be a party or is or may be threatened to be
made a party to any threatened, pending or completed

5
DM3\2561151.3

--------------------------------------------------------------------------------




action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, by reason of, arising from or in respect of the
Company’s breach or violation or threatened breach or violation of this
Agreement (including, without limitation, any representations, warranties or
covenants contained herein or therein) against any and all losses, liabilities
and expense incurred by the Purchaser or any other Purchaser Indemnified Party,
including, but not limited to, attorneys’ fees, judgments, fines and amounts
paid in settlement.
6.    Irrevocability: Binding Effect. The Purchaser hereby acknowledges and
agrees that this Agreement and the covenants contained herein are irrevocable by
the Purchaser, except as required by applicable law, and that this Agreement
shall survive the death or disability of the Purchaser and shall be binding upon
and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives, and permitted assigns. If the
Purchaser is more than one person, the obligations of the Purchaser hereunder
shall be joint and several and the agreements, representations, warranties, and
acknowledgments herein shall be deemed to be made by and be binding upon each
such person and such person’s heirs, executors, administrators, successors,
legal representatives, and permitted assigns.
7.    Modification. This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought.
8.    Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be made by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth on the first page of this
Agreement, or (b) if to the Purchaser, at the address set forth on the signature
page hereof (or, in either case, to such other address as the party shall have
been in writing in accordance with the provisions of this Section 8). Any notice
or other communication given by certified mail shall be deemed given at the time
of mailing thereof, except for a notice changing a party’s address which shall
be deemed given at the time of receipt thereof.
9.    Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser and the transfer
or assignment of the Securities shall be made only in accordance with all
applicable laws.
10.    Applicable Law. This Agreement shall be governed and construed as to its
validity, interpretation and effect by the laws of the State of Florida
notwithstanding the choice of law rules of Florida or any other jurisdiction.
11.    Consent to Jurisdiction: Service of Process; Prevailing Party. Each party
to this Agreement hereby irrevocably submits to the jurisdiction of the state or
federal courts located in Palm Beach County, Florida in connection with any
suit, action or other proceeding arising out of or relating to this Agreement
and the transactions contemplated hereby, and hereby agree not to assert, by way
of motion, as a defense, or otherwise in any such suit, action or proceeding
that the suit, action or proceeding is brought in an inconvenient forum, that
the venue of the suit, action or proceeding is improper or that this Agreement
or the subject matter hereof may not be enforced by such courts. Each party
shall be responsible for its own costs and expenses of any such suit, action or
proceeding; provided, however, that the non-prevailing party shall reimburse the
prevailing party’s actual reasonable costs and expenses (including, without
limitation, attorneys’ fees) incurred in connection with such suit, action or
proceeding or any effort to enforce this Agreement.

6
DM3\2561151.3

--------------------------------------------------------------------------------




12.    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER HEREOF. THIS WAIVER IS KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY MADE BY EACH PARTY HERETO.
13.    Miscellaneous.
(a)    This Agreement constitutes the entire agreement between the Purchaser and
the Company with respect to the subject matter hereof and supersedes all prior
oral or written agreements and understandings, if any, relating to the subject
matter hereof. The terms and provisions of this Agreement may be waived, or
consent for the departure therefrom granted, only by a written document executed
by the party entitled to the benefits of such terms or provisions.
(b)    The Purchaser’s representations and warranties made in this Agreement
shall survive the execution and delivery hereof and delivery of the Securities.
(c)    Subject to Section 11 hereof, each of the parties hereto shall pay its
own fees and expenses (including the fees of any attorneys, accountants,
appraisers or others engaged by such party) in connection with this Agreement
and the transactions contemplated hereby whether or not the transactions
contemplated hereby are consummated.
(d)    This Agreement may be executed in one or more counterparts (including by
facsimile signature) each of which shall be deemed an original, but all of which
shall together constitute one and the same instrument.
(e)    Each provision of this Agreement shall be considered separable and if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.
(f)    Paragraph titles are for descriptive purposes only and shall not control
or alter the meaning of this Agreement as set forth in the text.
{signature page follows}



7
DM3\2561151.3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


PURCHASER


                  
Signature


                  
Print Name


                  


                  
Address


                  
Number of Shares to be Purchased


                  
Dollar Amount of Cash to be Applied to
Payment of Purchase Price, if any


                  
Dollar Amount of Indebtedness Owed by Company
to Purchaser to be Applied to Payment of
Purchase Price, if any


 
COMPANY




By:                  


Name:                   


Title:                   
 


8
DM3\2561151.3

--------------------------------------------------------------------------------




ANNEX A
PURCHASER SUITABILITY STANDARDS
(Check all that apply)


The Purchaser hereby represents and warrants to the Company that the Purchaser
satisfies the criteria next to the box(es) checked below.


Accredited Investor Qualification


c
The Purchaser is natural person who had individual income of more than $200,000
in each of the most recent two years or joint income with his or her spouse in
excess of $300,000 in each of the most recent two years and reasonably expects
to reach that same income level for the current year (“income”, for purposes
hereof, should be computed as follows: individual adjusted gross income, as
reported (or to be reported) on a federal income tax return, increased by (1)
any deduction of long-term capital gains under Section 1202 of the Internal
Revenue Code of 1986 (the “Code”), (2) any deduction for depletion under Section
611 et seq. of the Code, (3) any exclusion for interest under Section 103 of the
Code and (4) any losses of a partnership as reported on Schedule E of Form
1040).

c
The Purchaser is a natural person whose individual net worth (i.e., total assets
in excess of total liabilities), or joint net worth with his or her spouse, will
at the time of purchase of the Securities be in excess of $1,000,000. The fair
market value of a primary residence and the mortgage debt secured by such
residence (up to the fair market value) must be excluded from the determination
of an individual’s net worth; however, the amount of mortgage debt secured by
the residence in excess of the value thereof should be considered a liability
and deducted from the investor’s net worth.

c
The Purchaser is a natural person who is a director or executive officer of the
Company.

Non-U.S. Person Qualification


c
The Purchaser is not a “U.S. person” as such term is defined in Regulation S
(and reproduced below), and the Purchaser is acquiring the Securities for the
Purchaser’s own account and is not acquiring the Securities for the account or
benefit of a “U.S. person.”

“U.S. person” means:


i.    Any natural person resident in the United States;
ii.
Any partnership or corporation organized or incorporated under the laws of the
United States;

iii.    Any estate of which any executor or administrator is a U.S. person;
iv.    Any trust of which any trustee is a U.S. person;
v.    Any agency or branch of a foreign entity located in the United States;

9
DM3\2561151.3

--------------------------------------------------------------------------------




vi.
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

vii.
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

viii.    Any partnership or corporation if:
A.    Organized or incorporated under the laws of any foreign jurisdiction; and
B.    Formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in Rule 501(a)) who are not
natural persons, estates or trusts.


The following are not “U.S. persons”:


i.
Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

ii.
Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:



A.
An executor or administrator of the estate who is not a U.S. person has sole or
shared investment discretion with respect to the assets of the estate; and

B.    The estate is governed by foreign law;


iii.
Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;

iv.
An employee benefit plan established and administered in accordance with the law
of a country other than the United States and customary practices and
documentation of such country;

v.
Any agency or branch of a U.S. person located outside the United States if:

A.    The agency or branch operates for valid business reasons; and
B.
The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and

vi.
The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.


10
DM3\2561151.3